Title: To Alexander Hamilton from John J. U. Rivardi, 12 June 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] June 12, 1799. Reports that “The British Garrison continues To Work with all Speed at Fort George.… Captn. Pilkington who is the Engineer comunicated all the drawings relative To The execution of the place with a confidence extremely pleasing. It is him who constructed fort Miami & he has lent me all the papers in his possession by which I Shall be able To frame a Plan.…” States that progress is being made on the repair of Fort Niagara, but if the work is to be completed, the soldiers must receive extra pay for extra work.
